211 West Fort Street
Detroit, MI 48226

                                     UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Michigan

                                                                                               Case No.: 21−42617−mar
In Re: (NAME OF DEBTOR(S))

   Linear Mold & Engineering, LLC

   __________________________/

 NOTICE OF ORDER ESTABLISHING DEADLINES AND PROCEDURES IN A SUBCHAPTER V CASE



NOTICE IS HEREBY GIVEN that on 5/10/21 an Order Establishing Deadlines and Procedures in a Subchapter V
Case was entered in the above entitled case. Therefore, the following deadlines and hearing dates are in effect:

1. Deadline for debtor to file motions is 5/25/21. This is also the deadline to file all unfiled overdue tax returns.

2. Status conference is set for 5/10/21 at 11:00 AM in Courtroom 1825, 211 West Fort St., Detroit, MI 48226.

3. Deadline to file the pre−status conference report is .

4. Deadline for debtor to file a plan is 6/24/21.

5. Deadline to return ballots on plan and file objections to confirmation of plan is 7/19/21. Ballot form should be
returned to debtor's attorney.

6. Deadline for creditors to make an election of application of 11 U.S.C. § 1111(b)(2) is .

7. Deadline for the ballot summary is 7/26/21.

8. Hearing on objections and confirmation of plan is set for 8/2/21 at 11:00 AM in Courtroom 1825, 211 West Fort
St., Detroit, MI 48226.

9. Deadline for all professionals to file final fee applications is 30 days after the confirmation order is entered.

10. Deadline to file objections to the Order Establishing Deadlines and Procedures is 6/1/21.

11. Deadline to file a motion to extend the deadline to file a plan is 5/25/21.

12. Deadline to file a motion to extend the time to file a motion to assume or reject a lease under 11 U.S.C.§ 365(d) is
.

These dates and deadlines are subject to change upon notice if the debtor files a plan before the deadline in item 4
above.

Dated: 5/10/21

                                                              Todd M. Stickle , Clerk of Court
                                                              UNITED STATES BANKRUPTCY COURT




      21-42617-mar          Doc 77       Filed 05/12/21        Entered 05/13/21 00:32:45              Page 1 of 6
                                                              United States Bankruptcy Court
                                                               Eastern District of Michigan
In re:                                                                                                                 Case No. 21-42617-mar
Linear Mold & Engineering, LLC                                                                                         Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0645-2                                                  User: jejac                                                                Page 1 of 5
Date Rcvd: May 10, 2021                                               Form ID: estdlV                                                         Total Noticed: 133
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 12, 2021:
Recip ID                 Recipient Name and Address
dbpos                  + Linear Mold & Engineering, LLC, 12163 Globe Street, Livonia, MI 48150-1142
cr                     + EOS North America, c/o Schafer and Weiner, PLLC, Attn: John J. Stockdale, Jr., 40950 Woodward Ave., Ste. 100 Bloomfield Hills, MI
                         48304-5124
cr                     + Level One Bank, c/o Frances Belzer Wilson, Esq., Dawda, Mann, Mulcahy & Sadler, PLC, 39533 Woodward Avenue, Suite 200
                         Bloomfield Hills, MI 48304-5103
cr                     + Louca Mold & Aerospace Machining, Inc., 1925 Taylor Road, Auburn Hills, MI 48326-1770
cr                     + U.S. Bank, N.A., c/o Kevin N. Summers, 801 W. Big Beaver Road, Suite 500, Troy, MI 48084-4724
26923496               + 2K Tool, 3025 Madison Avenue SE, Grand Rapids, MI 49548-1209
26923497               + Absolute Machine Tools, Inc, 7420 Industrial Parkway, Lorain, OH 44053-2064
26923499               + Air Technologies, 160 84th St SW, Ste 1, Byron Center, MI 49315-7301
26923500                 Alro Steel Corporation, Dept 771478, PO Box 77000, Detroit, MI 48277-1478
26967438               + American Arbitration Association, 2200 Century Plaza, Ste. 300, Atlanta, GA 30345-3126
26923502                 Arcam, Krokslatts Fabriker 27A, Se-431 37, Molbdal Sweden
26923504               + Birch Machinery Co, PO Box 15, Birch Run, MI 48415-0015
26923505               + Boers, Michael, 302 W. Front Street, Grand Ledge, MI 48837-1018
26923506               + Burrows, Adam, 30800 South Hill Road, New Hudson, MI 48165-8556
26923507               + CBS Tool, 51601 Oro Drive, Shelby Township, MI 48315-2934
26923509               + CIT Bank, N.A., 10201 Centurion Parkway N. #100, Jacksonville, FL 32256-4114
26923510               + City of Charlotte, 111 E. Lawrence Ave, Charlotte, MI 48813-1573
26923511                 Clinton Aluminum & Stainless Steel Sales, 6720 Van Buren, Clinton, OH 44216
26954905               + Clinton Aluminum Distributions, c/o American Financial Management, PO Box 31394, Chicago, IL 60631-0394
26923512               + Coats, John, 1651 Lansing Road, Charlotte, MI 48813-8453
26923513               + Complete Capital Services, Inc., 22811 Mack Avenue, Suite 203, Saint Clair Shores, MI 48080-2054
26923519               + DRS Industries Inc., 1067 Hamilton Dr. E, Holland, OH 43528-8165
26923516                 Dassault Systemes, 175 Wyman Street, Waltham, MA 02451-1223
26923518               + Dickerson, David, 20409 Luckey Road, Pemberville, OH 43450-9633
26923523                 EOS of North America Inc, 28970 Cabot Dr, Novi, MI 48377-2978
26923521               + Eitniear, Ike, 564 Elm Street, Vermontville, MI 49096-9419
26923522               + Ellwood Specialty Steel, 499 Honeybee Lane, New Castle, PA 16105-3807
26923524               + Fanfair, Michael G., 2482 Burwood Court, Highland, MI 48357-3019
26942022               + Federated Mutual Insurance Company, 121 E. Park Square, Owatonna, MN 55060-3046
26923525                 Frances Belzer Wilson, DAwda, Mann, Mulcahy & Sadler, PLC, 39533 Woodward Ave., Ste. 200, Bloomfield Hills, MI 48304-5103
26923527                 Fraza Forklifts, PO Box 77000, Detroit, MI 48277-1318
26923528                 General Electric Company, Bank of America, PO Box 412271, Boston, MA 02241-2271
26923529               + Gerotech, Inc., 29220 Commerce Dr, Flat Rock, MI 48134-2749
26923530               + Gonzales, Josef, 765 3rd Avenue, Pontiac, MI 48340-2013
26923531               + Grady Bell LLP, 53 W Jackson Blvd, Suite 1250, Chicago, IL 60604-3633
26923532               + Graye Electrical Services, Inc, 12257 Market St, Livonia, MI 48150-1166
26923533               + Guardian Environmental Services, 34400 Glendale St, Livonia, MI 48150-1302
26923534               + H & M Machine Tool, 3823 Seiss Ave, Toledo, OH 43612-1316
26923535               + Haglund, Joseph, 33639 Beechnut Street, Westland, MI 48186-4521
26923536               + Highland Capital Corporation, 5 Center Avbenue, Little Falls, NJ 07424-2224
26923537               + In Mold Solutions, LLC, 7230 Cuesta Way Drive NE, Rockford, MI 49341-9493



             21-42617-mar                Doc 77          Filed 05/12/21             Entered 05/13/21 00:32:45                        Page 2 of 6
District/off: 0645-2                                           User: jejac                                                              Page 2 of 5
Date Rcvd: May 10, 2021                                        Form ID: estdlV                                                       Total Noticed: 133
26923538        +   In-Mold Solutions LLC, 14201 Thompson Drive, Lowell, MI 49331-9139
26923539        +   Industrial Development & Holdings, 32400 Telegraph Road, Ste. 202, Bingham Farms, MI 48025-2460
26962949        +   Industrial Development and Holdings, LLC, Traurig Law LLC, One University Plaza, Suite 124, Hackensack, NJ 07601-6242
26962948        +   Jeffrey Traurig, Traurig Law LLC, One University Plaza, Suite 124, Hackensack, NJ 07601-6242
26923540        +   Joelson Rosenberg, 30665 Northwestern Hwy, Ste 200, Farmington, MI 48334-3144
26923541        +   John Bay Electric, Inc., 317 Hall Street, Charlotte, MI 48813-1107
26923542        +   John Tenbusch, 49098 Veneto, Northville, MI 48167-9388
26923543        +   Jones, Joshua, 1716 Lansing Road, Lot 20, Charlotte, MI 48813-8406
26923544        +   Kerekes, Steven C., 350 Church Street, Apt. 5A, Olivet, MI 49076-9749
26923545        +   Kevin Erskine, 211 W. Fort Street, Ste. 2100, Detroit, MI 48226-3211
26923546        +   Kleinfelt, Kenneth, 43 Lake Ride Drive, Mason, MI 48854-8327
26923547        +   Konica Minolta, 100 Williams Drive, Ramsey, NJ 07446-2923
26923548            Konica Minolta Business Solutions, Dept CH 19188, Palatine, IL 60055-9188
26923549        +   Kowalk, Douglas, 824 W. Shepherd, Charlotte, MI 48813-2002
26923550        +   Krawczyk, James, 5370 E. Kinsle, Charlotte, MI 48813-7339
26923551        +   Kunar, Craig A., 4429 Boydson Drive, Toledo, OH 43623-4108
26923552        +   Landgraf, Manuela, 235 N. Cochran Avenue, Charlotte, MI 48813-1548
26923553        +   Lawrence, Debora, 228 Van Lieu Street, Charlotte, MI 48813-1324
26923554        +   Legacy Industries, 1925 Taylor Rd, Auburn Hills, MI 48326-1770
26937661        +   Level One Bank, c/o Frances Belzer Wilson, Esq., Dawda, Mann, Mulcahy & Sadler, PLC, 39533 Woodward Avenue, Suite 200,
                    Bloomfield Hills, Michigan 48304-5103
26923555        +   Level One Bank, Jacob Hachey, 32991 Hamilton Court, Farmington, MI 48334-3330
26923556        +   Level One Bank, Attn: Jacob Hachey, 32991 Hamilton Court, Farmington, MI 48334-3330
26955225        +   Louca Mold & Aerospace Machining, Inc., 380 N Old Woodward Ave Ste. 300, Birmingham, MI 48009-5322
26923566        +   MS Manufacturing, Inc, 44431 Reynolds Dr, Clinton Township, MI 48036-1245
26923557        +   Mac Mold Base, Inc, 14921 32 Mile Rd, Romeo, MI 48065-4914
26949890        +   Materialise, 44659 Helm Court, Plymouth, MI 48170
26923558        +   McFee, John, 113 Grant Avenue, Alma, MI 48801-2218
26923559        +   Mead, Jennifer, 235 1/2 N. Cochran Avenue, Charlotte, MI 48813-1548
26967434        +   Meadoworks, LLC, 1051 Perimeter Drive, Ste. 525, Schaumburg, IL 60173-5089
26967437            Michael Leib, Leib ADR, LLC, 6632 Telegraph Road, Ste. 293, Bloomfield Hills, MI 48301-3012
26923561        +   Michigan Pallet, Inc, PO Box 436, Clinton, MI 49236-0436
26923562       #+   Midland States Bank, 7700 Bonhomme, Suite 300, Saint Louis, MO 63105-0032
26923563        +   Milligan, Christina, 3773 Toles Road, Mason, MI 48854-9710
26923564        +   Molders Services, Inc., 1556 Telegraph Drive, Pontiac, MI 48340-1031
26923565        +   Moldex 3D Northern America, Inc., 27725 Stansbury Blvd, Ste 190, Farmington, MI 48334-3804
26923567        +   Myers, David, 17467 Cedarlake Circle, Northville, MI 48168-2298
26923569            NSF International Strategic Registration, Lockbox 771380, Detroit, MI 48277-1380
26923568            Nexeo Solutions, PO Box 74007392, Chicago, IL 60674-7392
26923570        +   Olivio, Sheila, 1615 Oak Squire Lane, Howell, MI 48855-7783
26923576        +   PJF Metrology North, 4030 Cedar Commercial Dr NE, Cedar Springs, MI 49319-8296
26923571        +   Paycor, 4811 Montomery Rd., Cincinnati, OH 45212-2163
26923572        +   Peck, Trever R., 456 North Stine Road, Charlotte, MI 48813-8857
26923573        +   Penn, Hope, 14196 Susanna Street, Livonia, MI 48154-5911
26923574        +   Peoples Capital & Leasing, PO Box 5066, Hartford, CT 06102-5066
26923575        +   Pirtek Westland, 28540 Van Born Road, Westland, MI 48186-5187
26923577        +   Planview Delaware LLC, 12301 Research Boulevard, Building 5, Suite 101, Austin, TX 78759-2369
26923578        +   Plastic Molding Development, Inc, 42400 Yearego Dr, Sterling Heights, MI 48314-3262
26923579        +   Precision Mold & Machining Services, Inc, 13143 E Nine Mile Rd, Warren, MI 48089-2620
26923580        +   Priority Health, 27777 Franklin Road, Southfield, MI 48034-8282
26923581       #+   Quality Cavity, Inc, 47955 Anna Court, Wixom, MI 48393-3690
26923582            Rapid EDM, Inc, 11555 County Rd 42, Tecumseh, ON, N8N 2M1
26923583            Rapid Machining, 11555 County Rd 42, Tecumseh, ON, N8N 2M1
26923584            Reko Mold Division, 469 Silver Creek Industrial Dr, Lakeshore, ON, N8N 4W2
26923585        +   Renaissance Capital Alliance, 5440 Corporate Drive, Suite 275, Troy, MI 48098-2645
26923586        +   Richardson, Cody, 3716 W. Jolly Road, Apt. #8, Lansing, MI 48911-3360
26923587        +   Rivera, Nelson, 419 E. Lovett, Charlotte, MI 48813-1689
26923588        +   Russ Simpson Company, 21906 Schoenherr Road, Warren, MI 48089-2899
26923590        +   Sepro America, 765 Commonwealth Drive, #104, Warrendale, PA 15086-7620
26957729        +   Siemens Financial Services, Inc., c/o Richard Kruger, Jaffe Raitt Heuer & Weiss, PC, 27777 Franklin Road, Suite 2500, Southfield, MI
                    48034-8214
26923591        +   Siemens Financial Services, Inc., 170 Wood Avenue South, Iselin, NJ 08830-2726
26923592        +   Sinclair, Michael, 416 E. Lovett, Charlotte, MI 48813-1608



           21-42617-mar           Doc 77         Filed 05/12/21              Entered 05/13/21 00:32:45                      Page 3 of 6
District/off: 0645-2                                                  User: jejac                                                                Page 3 of 5
Date Rcvd: May 10, 2021                                               Form ID: estdlV                                                         Total Noticed: 133
26923593               +   Skrip, Steven, 223 Prairie Street, Charlotte, MI 48813-1611
26923594               +   Small Business Administration, SBA Disaster Loan Service Center, 2 North 20th Street, Ste. 320, Birmingham, AL 35203-4002
26923595               +   Spicer, Robyn, 715 Arrowhead, Charlotte, MI 48813-8436
26923596               +   Stampede Die & Engineering, 1142 Electric Ave, Wayland, MI 49348-8901
26923603               +   TNT EDM, Inc, 47689 E Anchor Court, Plymouth, MI 48170-2455
26923597               +   Tenbusch, Jack, 49098 Veneto Drive, Northville, MI 48167-9388
26923598               +   Tenbusch, John, 49098 Veneto Drive, Northville, MI 48167-9388
26923599               +   Tenibac-Graphion, Inc, 35155 Automation, Clinton Township, MI 48035-3116
26923600              #+   Tennessee Tool & Fixture, 852 Interstate Drive, Manchester, TN 37355-3104
26923601               +   Thompson, Tyler, 618 Pearl Street, Charlotte, MI 48813-1826
26923602               +   Thuma, Jacqueline, 414 Pearl Street, Charlotte, MI 48813-1822
26923604               +   Tyler, Ryan, 10021 Barnes Road, Eaton Rapids, MI 48827-9235
26923605               +   US Bank Equipment Finance, PO Box 790448, Saint Louis, MO 63179-0448
26967436               +   Unifirst Corporation, 1300 Auburn Rd., Pontiac, MI 48342-3381
26923606               +   VAC-MET, Inc, 7236 Murthum, Warren, MI 48092-1296
26967435              #+   William M. Ejzak, 233 South Wacker Drive, Ste. 6159, Chicago, IL 60606-6391
26947137               +   XPO Logistics LLC, 13777 Ballantyne Corp Place, Charlotte, NC 28277-4411
26923607               +   Young, Louis J., 34678 Pembroke, Livonia, MI 48152-4052

TOTAL: 120

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
26923501                   Email/Text: Lhixon@apacpaper.com
                                                                                        May 10 2021 21:18:00      Apac Paper & Packaging Corp., 4000 Enterprise
                                                                                                                  Drive, Allen Park, MI 48101
26923503               + Email/Text: bknotices@bankofthewest.com
                                                                                        May 10 2021 21:19:48      Bank of the West, 2527 Camino Ramon, MSN:
                                                                                                                  NC-B07-3F-R, San Ramon, CA 94583-4292
26960000               + Email/Text: bankruptcy_notices@cmsenergy.com
                                                                                        May 10 2021 21:19:00      CONSUMERS ENERGY COMPANY, Attn:
                                                                                                                  Legal Dept, One Energy Plaza, Jackson, MI
                                                                                                                  49201-2357
26923508               + Email/Text: dsexton@chaseplastics.com
                                                                                        May 10 2021 21:18:00      Chase Plastics, 6467 Waldon Center Drive,
                                                                                                                  Clarkston, MI 48346-4830
26923514               + Email/Text: bankruptcy_notices@cmsenergy.com
                                                                                        May 10 2021 21:19:00      Consumers Energy, PO Box 30079, Lansing, MI
                                                                                                                  48909-7579
26923515               + Email/Text: mlmueller@creativefoam.com
                                                                                        May 10 2021 21:18:00      Creative Foam Corporation, 300 N Alloy Dr,
                                                                                                                  Fenton, MI 48430-2649
26923517                   Email/PDF: DellBKNotifications@resurgent.com
                                                                                        May 10 2021 21:32:41      Dell Financial Services, Payment Processing
                                                                                                                  Center, PO Box 5275, Carol Stream, IL
                                                                                                                  60197-5275
26955863               + Email/Text: brupt1@dteenergy.com
                                                                                        May 10 2021 21:19:00      DTE ENERGY, ONE ENERGY PLAZA
                                                                                                                  WCB735, DETROIT, MI 48226-1221
26923520                   Email/Text: brupt1@dteenergy.com
                                                                                        May 10 2021 21:19:00      DTE Energy, PO Box 2859, Detroit, MI
                                                                                                                  48260-0001
26923526                   Email/Text: ebn@fmins.com
                                                                                        May 10 2021 21:18:00      Frankenmuth Insurance, One Mutual Ave,
                                                                                                                  Frankenmuth, MI 48787-0001
26923589                   Email/Text: bankruptcy@safety-kleen.com
                                                                                        May 10 2021 21:18:00      Safety-Kleen, PO Box 382066, Pittsburgh, PA
                                                                                                                  15250-8066
26928814               + Email/Text: Bankruptcy@tcfbank.com
                                                                                        May 10 2021 21:18:00      TCF National Bank, 11100 Wayzata Blvd, suite
                                                                                                                  801, Minnetonka, MN 55305-5503
26949828               + Email/Text: accounts.receivable@uline.com
                                                                                        May 10 2021 21:19:00      Uline, 12575 Uline Drive, Pleasant Prairie, WI
                                                                                                                  53158-3686

TOTAL: 13




             21-42617-mar                Doc 77          Filed 05/12/21             Entered 05/13/21 00:32:45                        Page 4 of 6
District/off: 0645-2                                                User: jejac                                                          Page 4 of 5
Date Rcvd: May 10, 2021                                             Form ID: estdlV                                                   Total Noticed: 133

                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason Name and Address
ust                              Andrew R. Vara
cr                               Bank of the West
acc                              James Bauters
cr                               Mac-Mold Base, Inc.
cr                               Siemens Financial Services, Inc.
26923560                         Michael Sinclair
26936619           *+            Gerotech Inc, 29220 Commerce Dr., Flat Rock, MI 48134-2749
26964177           *             Materialise, 44659 Helm Court, Plymouth, MI 48170
26923498           ##+           AIC Equipment & Controls, Inc., 37 Summit Street, Brighton, MI 48116-1834

TOTAL: 6 Undeliverable, 2 Duplicate, 1 Out of date forwarding address


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 12, 2021                                         Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 10, 2021 at the address(es) listed below:
Name                              Email Address
Dennis W. Loughlin
                                  on behalf of Creditor Mac-Mold Base Inc. dloughlin@wnj.com, arey@wnj.com

Frances Belzer Wilson
                                  on behalf of Creditor Level One Bank fwilson@dmms.com sdewey@dmms.com;brr@dmms.com

Jill M. Gies (UST)
                                  on behalf of U.S. Trustee Andrew R. Vara jill.gies@usdoj.gov

John J. Stockdale, Jr.
                                  on behalf of Creditor EOS North America jstockdale@schaferandweiner.com
                                  jburns@schaferandweiner.com;nmack@schaferandweiner.com

Kevin N. Summers
                                  on behalf of Creditor U.S. Bank N.A. ksummers@dflaw.com, ccook@dflaw.com

Lynn M. Brimer
                                  on behalf of Debtor In Possession Linear Mold & Engineering LLC lbrimer@strobllaw.com, tcleland@strobllaw.com

Mark H. Shapiro
                                  on behalf of Trustee Mark H. Shapiro shapiro@steinbergshapiro.com jbrown@steinbergshapiro.com

Mark H. Shapiro
                                  shapiro@steinbergshapiro.com
                                  harmon@steinbergshapiro.com;MHS@trustesolutions.net;mi29@ecfcbis.com;jbrown@steinbergshapiro.com

Pamela S. Ritter
                                  on behalf of Debtor In Possession Linear Mold & Engineering LLC pritter@stroblpc.com, ngirardot@stroblpc.com

Richard E. Kruger
                                  on behalf of Creditor Bank of the West rkruger@jaffelaw.com dgoldberg@jaffelaw.com;tneddermeyer@jaffelaw.com

Richard E. Kruger



              21-42617-mar              Doc 77         Filed 05/12/21            Entered 05/13/21 00:32:45                    Page 5 of 6
District/off: 0645-2                                       User: jejac                                          Page 5 of 5
Date Rcvd: May 10, 2021                                    Form ID: estdlV                                   Total Noticed: 133
                          on behalf of Creditor Siemens Financial Services Inc. rkruger@jaffelaw.com,
                          dgoldberg@jaffelaw.com;tneddermeyer@jaffelaw.com

Wayne Walker
                          on behalf of Creditor Louca Mold & Aerospace Machining Inc. wew@wwrplaw.com


TOTAL: 12




            21-42617-mar       Doc 77         Filed 05/12/21             Entered 05/13/21 00:32:45      Page 6 of 6
